mmm

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
_ TAMPA DIVISION

HEALTHPLAN SERVICES, INC.
a Florida corporation,
Plaintiff,

VS. Case No.: 8:18-cv-2608-T-23AAS

RAKESH DIXIT, an individual,

FERON KUTSOMARKOS, an individual,
E-INTEGRATE, INC., a Florida corporation,
KNOWMENTUM, INC, a Florida
corporation, and

MEDIA SHARK PRODUCTIONS, INC., a
Florida corporation,

Defendants.

 

OBJECTION TO MOTION FOR DEFAULT JUDGEMENT
Defendant, Feron Kutsomarkos responding pro se, submits this objection to the Motion
for Default Judgement, on file herein, to demonstrate to the Court that there is a genuine issue of
material fact in this case that precludes the entry of a judgement as a matter of law.

This objection is based upon and supported by the following Statement and Summary of
Points,

DATED this 11" day of August, 2020, I served the foregoing document via email to:

"Frankel, William" <wfrankel@brinksgilson.com>,

"Alejandro (Alex) J. Fernandez" <alejandro.fernandez@akerman.com>,
"Avsec, Andrew J." <AAvsec@brinksgilson.com>,

"Fernandez, Alex" <afernandez@brinksgilson.com>,

"Leahu, Stephen J." <sleahu@pbrinksgilson.com>,

"Christou, Evi" <echristou@brinksgilson.com>,

“Rak Dixit” <rak@rakdixit.com>

Respectfully submitted by:
/s/ Feroniki Kutsomarkos

Feroniki Kutsomarkos
Defendant, Pro Se
STATEMENT:

This is an objection to the claims against Feron Kutsomarkos as grounds for a Default
Judgement: Aside from the native email files, requested after the September 11, 2019 deposition,
everything requested and in possession was provided via her former counsel by approximately
June, 2019. The subsequent production request was produced by Dixit’s counsel.

Nothing further has been ordered of Kutsomarkos. Therefore, a Default Judgement against
Kutsomarkos would be without cause, as there was no failure to respond or appear. Any deficits
that exist are not those of Kutsomarkos and she should not be held accountable for what is
required of other parties.

SUMMARY OF POINTS from motion:

e Fees: Applies to Dixit and/or his Companies only.

e New lead counsel: Kutsomarkos is currently proceeding pro se and has no
influence or impact regarding counsel for Dixit and/or his Companies.

e Initial disclosures: Disclosures for Kutsomarkos were completed and
provided by her former counsel on May 10, 2019.

e Interrogatories answers: Completed on behalf of Kutsomarkos by her
former counsel.

e Falsified amended response to discovery: Unknown to Kutsomarkos.

e Supplement production: Kutsomarkos was asked to produce the native

version of the previously produced emails following the September 11, 2019

deposition. They were produced by Dixit’s counsel.

Privilege log: Unknown to Kutsomarkos.

Meet and confer: Unknown to Kutsomarkos.

Accessed laptop: Applies to Dixit and/or his Companies only.

Original backup: Applies to Dixit and/or his Companies only.

Substitute counsel: Kutsomarkos is currently proceeding pro se and has no

influence or impact regarding counsel for Dixit and/or his Companies.

e ALL discovery orders by Feb 21 deadline: The production for
Kutsomarkos was completed by approximately June, 2019 and supplemented
around September, 2019 with the native emails.

e Regarding the Plaintiff’s inaccurate and false Footnote: “Kutsomarkos
benefited from and is complicit in litigation misconduct”: Kutsomarkos
produced everything asked of her (PDF, Word, Excel, PPT, TIFF, JPEG,
PNG, Audio, Movie, Illustrator, Photoshop, InDesign, and other file types)
within the ordered timeframe. The first time there was every any indication
that there was a need for anything additional was only after HPS was told that
the computer was no longer in her possession; many months after production
was complete. The only instruction prior to that, was to preserve the produced
items, which was done. Outside of that, Kutsomarkos was not ordered to, nor
asked to do anything else with regard to production.

eo @ @e@e8 @
